ALLEN, J.
Epitomized Opinion
First Publication of this Opinion
Lowenstein was indicted by the grand jury of Hamilton county, charged with issuing a check against insufficient funds. To the indictment defendent entered a plea of not guilty. Immediately after the opening statement of the prosecution, that the check had been issued by Lowenstein in payment of the salary and-commission of a Mrs. McCarthy, an employe and solicitor of defendant, the court directed a verdict for defendant. The Court of Appeals affirmed this júdgm'ent, whereupon the State prosecuted error to the Supreme Court. In reversing the lower courts, this court held:
1. Under Section 710-176 GC., the making, drawing, uttering or delivering of a check, draft or order, payment of which is refused by the drawee, is prima facie evidence of the intent to defraud, and the mere fact that the check was given for a past consideration does not justify the court in taking the case from the jury upon the admission of the fact in the opening statement by counsel for the State.